Per Curiam:
The only questions presented for our consideration upon this appeal relate to the findings of the referee adverse to the defendant in respect to the first and third counterclaims set up in the answer.
The plaintiff corporation was engaged in the business of making castings and doing general foundry work, and its claim against the defendant was for labor performed and materials furnished in the manufacture of iron castings at his request, which castings were subsequently delivered to him and by him accepted. The patterns from which these castings were made were furnished to the foundry by the defendant, and the dispute between the parties in the present litigation relates to the terms of the agreement under which they were so furnished.
The first counterclaim is based upon the non-return of patterns for a condenser, the safety of which the defendant says the plaintiff agreed to guarantee. The agreement in regard to these patterns, as stated by the defendant in the answer, was to the effect “ that plaintiff .would be responsible for and guarantee the safety of all the pat*360terns for castings for such condenser, which this defendant should deliver to the plaintiff; that plaintiff would keep such patterns insured against any loss or destruction by fire and would make good any loss or destruction thereof.”
The third counterclaim is founded upon the failure of the plaintiff corporation to send hack certain other patterns which the defendant alleges he delivered “ upon the promise and agreement of the plaintiff to be responsible therefor' and to safely return tbe'same to this defendant.”
As matter of fact the patterns referred to in both counterclaims were destroyed while on the plaintiff’s' premises by fire,- which, so far as the evidence shows, appears to have occurred without any
i
negligence on the part of the corporation or its agents. Indeed, there is-ño suggestion of negligence in-the brief of the learned counsel for the appellant, who relies solely on the contractual- obligation of the plaintiff to insure the patterns, guarantee their safety and safely return them.
The referee found that while there Was a general agreement ■ that the patterns sent to the plaintiff were to be returned to the defendant after being used, the patterns destroyed by the fire were in constant use for the purpose of making castings, and their retention by the plaintiff for that purpose-Was-acquiesced in by the defendant. The correctness of" this finding is not questioned on the present appeal. Hence the plaintiff cannot be held liable for not' having returned the patterns before the fire. As has-already been said, no negligence is imputed to the plaintiff in respect' to the fire, and it follows that if the foundry company is responsible- at -all it is because- it made an- agreement to-insure the plaintiff’s property while in its temporary custody as- bailee, which agreement it has not ItCpoti ' In- behalf of the appellant it is insisted that the referee’s-finding; that there was no- such agreement to- insure, is not'only unsupported-by evidence, but against the uncontradicted evidence.- To pass upon this point fairly and intelligently it has been necessary to carefully read' through the entire' record. After' thus reading it, we- are-unable-to assent to the- proposition that there is no evidence to sustain the referee’s conclusion. If he believed the testimony of the general manager of the f oundry, he was quite justified in deciding that'-.th'ere was'no-promise to insure the patterns; and there was* no-*361such preponderance of evidence to the contrary as required him to reject the statements of this witness. The case comes within the rule laid down in Baird v. Mayor (96 N. Y. 567, 577), as to the effect which should be given by an appellate tribunal to the special adaptation of the trial court to weigh conflicting statements and inferences, when there is evidence on both sides.
The judgment should be affirmed.
All concurred.
Judgment affirmed, with costs.